
	

114 S1350 PCS: Surface Transportation Extension Act of 2015
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 85114th CONGRESS1st Session
		S. 1350
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2015
			Mr. Carper (for himself and Mrs. Boxer) introduced the following bill; which was read the first time
		
		May 18, 2015 Read the second  time and placed on the calendarA BILL
		To provide a short-term extension of Federal-aid highway, highway safety, motor carrier safety,
			 transit, and other programs funded out of the Highway Trust Fund, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Surface Transportation Extension Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Sense of Congress. TITLE I—Surface Transportation Program Extension Subtitle A—Federal-aid highways Sec. 101. Extension of Federal-aid highway programs. Sec. 102. Administrative expenses. Subtitle B—Extension of highway safety programs Sec. 111. Extension of National Highway Traffic Safety Administration highway safety programs. Sec. 112. Extension of Federal Motor Carrier Safety Administration programs. Sec. 113. Dingell-johnson sport fish restoration act. Subtitle C—Public transportation programs Sec. 121. Formula grants for rural areas. Sec. 122. Apportionment of appropriations for formula grants. Sec. 123. Authorizations for public transportation. Sec. 124. Bus and bus facilities formula grants. Subtitle D—Hazardous materials Sec. 131. Authorization of appropriations. TITLE II—Revenue Provisions Sec. 201. Extension of highway trust fund expenditure authority.  2.Sense of CongressIt is the sense of Congress that—
 (1)a robust, modern transportation network is critical to the economic growth and success of the Nation, the States, cities, counties, towns, and rural areas;
 (2)the value of Federal revenues dedicated to surface transportation infrastructure has diminished over time due to inflation, vehicle efficiency, alternative fuels, and demographic trends;
 (3)there is a significant and urgent need for additional Federal investment to repair, rehabilitate, modernize, improve, and expand all modes of surface transportation infrastructure;
 (4)the country urgently needs a long-term authorization of surface transportation programs to support State and local transportation officials in making the best use of taxpayer funds and achieving a high return on their investment;
 (5)the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives should develop and, as soon as practicable, report out legislation providing for a long-term authorization of surface transportation programs within their respective jurisdictions;
 (6)the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives should develop and, as soon as practicable, report out legislation providing sufficient revenue to offset the cost of such a long-term authorization of surface transportation programs; and
 (7)the Senate and the House of Representatives should pass legislation providing for a long-term authorization of surface transportation programs, appoint conferees, and agree to a conference report as soon as practicable.
			ISurface Transportation Program Extension
			AFederal-aid highways
				101.Extension of Federal-aid highway programs
 (a)In generalSection 1001 of the Highway and Transportation Funding Act of 2014 (Public Law 113–159) is amended— (1)in subsection (a), by striking May 31, 2015 and inserting July 31, 2015;
 (2)in subsection (b)(1), by striking May 31, 2015, a sum equal to 243/365 and inserting July 31, 2015, a sum equal to 304/365; and (3)in subsection (c)—
 (A)in paragraph (1)— (i)by striking May 31, 2015 and inserting July 31, 2015; and
 (ii)by striking 243/365 and inserting 304/365; and (B)in paragraph (2)(B) by striking , as amended by this subsection.
 (b)Obligation ceilingSection 1102 of MAP–21 (23 U.S.C. 104 note) is amended— (1)in subsection (a)(3)—
 (A)by striking $26,800,569,863 and inserting 33,528,284,932; and (B)by striking May 31, 2015 and inserting July 31, 2015;
 (2)in subsection (b)(12)— (A)by striking May 31, 2015 and inserting July 31, 2015; and
 (B)by striking 243/365 and inserting 304/365; (3)in subsection (c)—
 (A)in the matter preceding paragraph (1) by striking May 31, 2015 and inserting July 31, 2015; and (B)in paragraph (2), in the matter preceding subparagraph (A), by striking May 31, 2015, that is equal to 243/365 and inserting July 31, 2015, that is equal to 304/365; and
 (4)in subsection (f)(1), in the matter preceding subparagraph (A), by striking May 31, 2015 and inserting July 31, 2015. (c)General fundSection 1123(h)(1) of MAP–21 (23 U.S.C. 202 note) is amended—
 (1)by striking $19,972,603 and inserting $24,986,301; and (2)by striking May 31, 2015 and inserting July 31, 2015.
 102.Administrative expensesSection 1002 of the Highway and Transportation Funding Act of 2014 (Public Law 113–159) is amended— (1)in subsection (a)—
 (A)by striking $292,931,507 and inserting $366,465,753; and (B)by striking May 31, 2015 and inserting July 31, 2015; and
 (2)in subsection (b)(2)— (A)by striking May 31, 2015 and inserting July 31, 2015; and
 (B)by striking , as amended by this subtitle. BExtension of highway safety programs 111.Extension of National Highway Traffic Safety Administration highway safety programs (a)Program extensionsSection 31101(a) of the Motor Vehicle and Highway Safety Improvement Act of 2012 (title I of division C of Public Law 112–141) is amended—
 (1)in paragraph (1)(C)— (A)by striking $156,452,055 and inserting $195,726,027; and
 (B)by striking May 31, 2015 and inserting July 31, 2015; (2)in paragraph (2)(C)—
 (A)by striking $75,563,014 and inserting $94,531,507; and (B)by striking May 31, 2015 and inserting July 31, 2015;
 (3)in paragraph (3)(C)— (A)by striking $181,084,932 and inserting 226,542,466; and
 (B)by striking May 31, 2015 and inserting July 31, 2015; (4)in paragraph (4)(C)—
 (A)by striking $3,328,767 and inserting $4,164,384; and (B)by striking May 31, 2015 and inserting July 31, 2015;
 (5)in paragraph (5)(C)— (A)by striking $19,306,849 and inserting $24,153,425; and
 (B)by striking May 31, 2015 and inserting July 31, 2015; (6)in paragraph (6)(C)—
 (A)by striking $16,976,712 and inserting $21,238,356; and (B)by striking May 31, 2015 and inserting July 31, 2015.
 (b)Applicability of title 23Section 31101(c) of the Motor Vehicle and Highway Safety Improvement Act of 2012 (title I of division C of Public Law 112–141) is amended by striking May 31, 2015 and inserting July 31, 2015. (c)Law enforcement campaignsSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is amended by striking May 31, 2015 each place the date appears and inserting July 31, 2015.
 (d)Cooperative research and evaluationSection 403(f)(1) of title 23, United States Code, is amended— (1)by striking $1,664,384 and inserting $2,082,192; and
 (2)by striking May 31, 2015 and inserting July 31, 2015. 112.Extension of Federal Motor Carrier Safety Administration programs (a)Motor carrier safety grantsSection 31104 of title 49, United States Code, is amended—
 (1)in subsection (a)(10)— (A)by striking $145,134,247 and inserting $181,567,123; and
 (B)by striking May 31, 2015 and inserting July 31, 2015; (2)in subsection (i)(1)(J)—
 (A)by striking $172,430,137 and inserting $215,715,068; and (B)by striking May 31, 2015 and inserting July 31, 2015; and
 (3)in subsection (k)(2)— (A)by striking $9,986,301 and inserting $12,493,151; and
 (B)by striking May 31, 2015 and inserting July 31, 2015. (b)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended—
 (1)by striking $21,304,110 and inserting $26,652,055; and (2)by striking May 31, 2015 and inserting July 31, 2015.
 (c)Grant programsSection 4101(c) of the Motor Carrier Safety Reauthorization Act of 2005 (title IV of Public Law 109–59) is amended— (1)in paragraph (1)—
 (A)by striking $19,972,603 and inserting $24,986,301; and (B)by striking May 31, 2015 and inserting July 31, 2015;
 (2)in paragraph (2)— (A)by striking $21,304,110 and inserting $26,652,055; and
 (B)by striking May 31, 2015 and inserting July 31, 2015; (3)in paragraph (3)—
 (A)by striking $3,328,767 and inserting $4,164,384; and (B)by striking May 31, 2015 and inserting July 31, 2015;
 (4)in paragraph (4)— (A)by striking $16,643,836 and inserting $20,821,918; and
 (B)by striking May 31, 2015 and inserting July 31, 2015; and (5)in paragraph (5)—
 (A)by striking $1,997,260 and inserting $2,498,630; and (B)by striking May 31, 2015 and inserting July 31, 2015.
 (d)Outreach and educationSection 4127(e) of the Motor Carrier Safety Reauthorization Act of 2005 is amended— (1)by striking $2,663,014 and inserting $3,331,507; and
 (2)by striking May 31, 2015 and inserting July 31, 2015. (e)Grant program for commercial motor vehicle operatorsSection 4134(c) of the Motor Carrier Safety Reauthorization Act of 2005 is amended—
 (1)by striking $665,753 and inserting $832,877; and (2)by striking May 31, 2015 and inserting July 31, 2015.
 113.Dingell-johnson sport fish restoration actSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended, by striking May 31, 2015 each place the date appears and inserting July 31, 2015.
				CPublic transportation programs
 121.Formula grants for rural areasSection 5311(c)(1) of title 49, United States Code, is amended— (1)in subparagraph (A)—
 (A)by striking $3,328,767 and inserting $4,164,384; and (B)by striking May 31, 2015 and inserting July 31, 2015; and
 (2)in subparagraph (B)— (A)by striking $16,643,836 and inserting $20,821,918; and
 (B)by striking May 31, 2015 and inserting July 31, 2015. 122.Apportionment of appropriations for formula grantsSection 5336(h)(1) of title 49, United States Code, is amended—
 (1)by striking $19,972,603 and inserting $24,986,301; and (2)by striking May 31, 2015 and inserting July 31, 2015.
					123.Authorizations for public transportation
 (a)Formula grantsSection 5338(a) of title 49, United States Code, is amended— (1)in paragraph (1)—
 (A)by striking $5,722,150,685 and inserting $7,158,575,342; and (B)by striking May 31, 2015 and inserting July 31, 2015;
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)by striking $85,749,041 and inserting $107,274,521; and (ii)by striking May 31, 2015 and inserting July 31, 2015;
 (B)in subparagraph (B)— (i)by striking $6,657,534 and inserting $8,328,767; and
 (ii)by striking May 31, 2015 and inserting July 31, 2015; (C)in subparagraph (C)—
 (i)by striking $2,968,361,507 and inserting $3,713,505,753; and (ii)by striking May 31, 2015 and inserting July 31, 2015;
 (D)in subparagraph (D)— (i)by striking $171,964,110 and inserting $215,132,055; and
 (ii)by striking May 31, 2015 and inserting July 31, 2015; (E)in subparagraph (E)—
 (i)by striking May 31, 2015 each place such date appears and inserting July 31, 2015; (ii)in clause (i), by striking $404,644,932 and inserting $506,222,466;
 (iii)in clause (ii), by striking $19,972,603 and inserting $24,986,301; and (iv)in clause (iii), by striking $13,315,068 and inserting $16,657,534;
 (F)in subparagraph (F)— (i)by striking $1,997,260 and inserting $2,498,630; and
 (ii)by striking May 31, 2015 and inserting July 31, 2015; (G)in subparagraph (G)—
 (i)by striking $3,328,767 and inserting $4,164,384; and (ii)by striking May 31, 2015 and inserting July 31, 2015;
 (H)in subparagraph (H)— (i)by striking $2,563,151 and inserting $3,206,575; and
 (ii)by striking May 31, 2015 and inserting July 31, 2015; (I)in subparagraph (I)—
 (i)by striking $1,441,955,342 and inserting $1,803,927,671; and (ii)by striking May 31, 2015 and inserting July 31, 2015;
 (J)in subparagraph (J)— (i)by striking $284,809,315 and inserting $356,304,658; and
 (ii)by striking May 31, 2015 and inserting July 31, 2015; and (K)in subparagraph (K)—
 (i)by striking $350,119,726 and inserting $438,009,863; and (ii)by striking May 31, 2015 and inserting July 31, 2015.
 (b)Research, development demonstration and deployment projectsSection 5338(b) of title 49, United States Code, is amended— (1)by striking $46,602,740 and inserting $58,301,370; and
 (2)by striking May 31, 2015 and inserting July 31, 2015. (c)Transit cooperative research programSection 5338(c) of title 49, United States Code, is amended—
 (1)by striking $4,660,274 and inserting $5,830,137; and (2)by striking May 31, 2015 and inserting July 31, 2015.
 (d)Technical assistance and standards developmentSection 5338(d) of title 49, United States Code, is amended— (1)by striking $4,660,274 and inserting $5,830,137; and
 (2)by striking May 31, 2015 and inserting July 31, 2015. (e)Human resources and trainingSection 5338(e) of title 49, United States Code, is amended—
 (1)by striking $3,328,767 and inserting $4,164,384; and (2)by striking May 31, 2015 and inserting July 31, 2015.
 (f)Capital investment grantsSection 5338(g) of title 49, United States Code, is amended— (1)by striking $1,269,591,781 and inserting $1,588,295,890; and
 (2)by striking May 31, 2015 and inserting July 31, 2015. (g)AdministrationSection 5338(h) of title 49, United States Code, is amended—
 (1)by striking May 31, 2015 each place such date appears and inserting July 31, 2015; (2)in paragraph (1), by striking $69,238,356 and inserting $86,619,178;
 (3)in paragraph (2), by striking $3,328,767 and inserting $4,164,384; and (4)in paragraph (3), by striking $665,753 and $832,877.
 124.Bus and bus facilities formula grantsSection 5339(d)(1) of title 49, United States Code, is amended— (1)by striking $43,606,849 and inserting $54,553,425;
 (2)by striking May 31, 2015 and inserting July 31, 2015; (3)by striking $832,192 and inserting $1,041,096; and
 (4)by striking $332,877 and inserting $416,438. DHazardous materials 131.Authorization of appropriations (a)In generalSection 5128(a)(3) of title 49, United States Code, is amended—
 (1)by striking $28,468,948 and inserting $35,615,474; and (2)by striking May 31, 2015 and inserting July 31, 2015.
 (b)Hazardous materials emergency preparedness fundSection 5128(b)(2) of title 49, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking May 31, 2015 and inserting July 31, 2015;
 (2)in subparagraph (A), by striking $125,162 and inserting $156,581; (3)in subparagraph (B)—
 (A)by striking $14,513,425 and inserting $18,156,712; and (B)by striking $9,087,534 and inserting $11,368,767;
 (4)in subparagraph (C), by striking $99,863 and inserting $124,932; (5)in subparagraph (D), by striking $416,096 and inserting $520,548; and
 (6)in subparagraph (E), by striking $665,753 and inserting $832,877. (c)Hazardous materials training grantsSection 5128(c) of title 49, United States Code, is amended—
 (1)by striking $2,663,014 and inserting $3,331,507; and (2)by striking May 31, 2015 and inserting July 31, 2015.
						IIRevenue Provisions
			201.Extension of highway trust fund expenditure authority
 (a)Highway trust fundSection 9503 of the Internal Revenue Code of 1986 is amended— (1)by striking June 1, 2015 each place such date appears and inserting August 1, 2015, and
 (2)in each of subsections (c)(1) and (e)(3), by striking the Highway and Transportation Funding Act of 2014 and inserting the Surface Transportation Extension Act of 2015. (b)Sport fish restoration and boating trust fundSection 9504 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (b)(2), by striking the Highway and Transportation Funding Act of 2014 each place such phrase appears and inserting the Surface Transportation Extension Act of 2015, and (2)in subsection (d)(2), by striking June 1, 2015 and inserting August 1, 2015.
 (c)Leaking underground storage tank trust fundSection 9508(e)(2) of the Internal Revenue Code of 1986 is amended by striking June 1, 2015 and inserting August 1, 2015.  May 18, 2015Read the second time and placed on the calendar